              Case 1-19-46823-cec                 Doc 4-1     Filed 11/14/19      Entered 11/14/19 08:38:21


                                                     Notice Recipients
District/Off: 0207−1                        User: galaimo                      Date Created: 11/14/2019
Case: 1−19−46823−cec                        Form ID: pdf000                    Total: 2


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee       USTPRegion02.BR.ECF@usdoj.gov
                                                                                                          TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Enterprise 63 Corp.    98 Cuttermill Road     Suite 344S       Great Neck, NY 11021
                                                                                                          TOTAL: 1
